Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 1 of 55 PageID 6107




                                 Exhibit 1(a)
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 2 of 55 PageID 6108
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 3 of 55 PageID 6109
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 4 of 55 PageID 6110
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 5 of 55 PageID 6111
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 6 of 55 PageID 6112
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 7 of 55 PageID 6113
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 8 of 55 PageID 6114
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 9 of 55 PageID 6115
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 10 of 55 PageID 6116
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 11 of 55 PageID 6117
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 12 of 55 PageID 6118
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 13 of 55 PageID 6119
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 14 of 55 PageID 6120
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 15 of 55 PageID 6121
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 16 of 55 PageID 6122
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 17 of 55 PageID 6123
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 18 of 55 PageID 6124
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 19 of 55 PageID 6125
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 20 of 55 PageID 6126
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 21 of 55 PageID 6127
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 22 of 55 PageID 6128
   Brinks Gilson & Lione                                              Page 21
   Invoice No.:788238
   September 24, 2019

                           Total Amount of This Invoice
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 23 of 55 PageID 6129
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 24 of 55 PageID 6130




                                 Exhibit 1(b)
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 25 of 55 PageID 6131
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 26 of 55 PageID 6132
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 27 of 55 PageID 6133
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 28 of 55 PageID 6134
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 29 of 55 PageID 6135
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 30 of 55 PageID 6136
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 31 of 55 PageID 6137
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 32 of 55 PageID 6138
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 33 of 55 PageID 6139
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 34 of 55 PageID 6140
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 35 of 55 PageID 6141
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 36 of 55 PageID 6142
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 37 of 55 PageID 6143
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 38 of 55 PageID 6144
   Brinks Gilson & Lione                                              Page 14
   Invoice No.:789643
   October 14, 2019


                                                        Total Hours


   Summary by Timekeeper
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 39 of 55 PageID 6145
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 40 of 55 PageID 6146




                                 Exhibit 1(c)
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 41 of 55 PageID 6147
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 42 of 55 PageID 6148
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 43 of 55 PageID 6149
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 44 of 55 PageID 6150
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 45 of 55 PageID 6151
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 46 of 55 PageID 6152
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 47 of 55 PageID 6153
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 48 of 55 PageID 6154
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 49 of 55 PageID 6155
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 50 of 55 PageID 6156
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 51 of 55 PageID 6157
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 52 of 55 PageID 6158
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 53 of 55 PageID 6159
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 54 of 55 PageID 6160
Case 8:18-cv-02608-SDM-AAS Document 206-1 Filed 10/30/19 Page 55 of 55 PageID 6161
